DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 16, and 17 of U.S. Patent Application No.: 16869485. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims are broad than patent application.

Instant Application No.: 17454143
Patent Application No.: 16869485
Claim 1,	 A method for determining a hybrid automatic repeat request (HARQ) identifier, the method comprising: 
determining, by a network device, a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 
receiving, by the network device, the TB from a terminal on the non-dynamic resource according to the HARQ ID. 

Claim 1,	 A method for determining a hybrid automatic repeat request (HARQ) identifier, the method comprising: 
         determining, by a network device, a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 
     receiving, by the network device, the TB from a terminal on the non-dynamic resource according to the HARQ ID; 

Claim 2,	 The method of claim 1, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB. 

Claim 2,	 The method of claim 1, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.
Claim 3,	 The method of claim 1, wherein: 

        the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B; 

wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 1,	 A method for determining a hybrid automatic repeat request (HARQ) identifier, the method comprising: 
         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B; 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 4,	 The method of claim 1, wherein: 


the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset; 

wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_emp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down, modulo represents modulo operation, and Hoffset represents a HARQ ID offset. 
 

Claim 1,	 A method for determining a hybrid automatic repeat request (HARQ) identifier, the method comprising: 
         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 5,	 The method of claim 1, wherein the method further comprises: configuring the number of HARQ processes and time domain resource period of the non- dynamic resource.

Claim 4,	 The method of claim 1, wherein the method further comprises: configuring the number of HARQ processes and time domain resource period of the non- dynamic resource.

Claim 6,	 The method of claim 1, wherein the number of HARQ processes and time domain resource period of the non-dynamic resource are configured by RRC signaling. 

Claim 5,	 The method of claim 1, wherein the number of HARQ processes and time domain resource period of the non-dynamic resource are configured by RRC signaling. 

Claim 7,	 A method for determining a HARQ identifier, the method comprising: 
determining, by a terminal on a non-dynamic resource, a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 
sending, by the terminal, the TB according to the HARQ ID to a network device.
  

Claim 6,	 A method for determining a HARQ identifier, the method comprising:
      determining, by a terminal on a non-dynamic resource, a HARQ identifier of a transport block (TB) based on a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, and a HARQ identifier offset; and

      sending, by the terminal, the TB according to the HARQ ID to a network device;
Claim 8,	 The method of claim 7, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.
Claim 7,	 The method of claim 6, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.
Claim 9,	 The method of claim 7, wherein: 


the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B; 
wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 6,	 A method for determining a HARQ identifier, the method comprising: 

         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 

       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 10,	 The method of claim 7, wherein:
 the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp-  current_n)/T)] modulo B+Hoffset; 
wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down, modulo represents modulo operation, and Hoffset represents a HARQ ID offset. 

Claim 6,	 A method for determining a HARQ identifier, the method comprising: 
         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 11,	 The method of claim 7, further comprising: obtaining the number of HARQ processes and time domain resource period of the non-dynamic resource configured by the network device.

Claim 9,	 The method of claim 6, further comprising: obtaining the number of HARQ processes and time domain resource period of the non-dynamic resource configured by the network device.

Claim 12,	 The method of claim 7, wherein the number of HARQ processes and time domain resource period of the non-dynamic resource are configured by RRC signaling.

Claim 10,	 The method of claim 6, wherein the number of HARQ processes and time domain resource period of the non-dynamic resource are configured by RRC signaling.

Claim 13,	 A terminal, comprising: 
a communication interface; 
a memory configured to store computer-executable instructions; and 
one or more processors in communication with communication interface and the memory and configured to execute the computer-executable instructions to at least:
 determine a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 
send, by the communication interface, the TB according to the HARQ ID to a network device.
  

Claim 11,	 A terminal, comprising: 
a communication interface; 
a memory configured to store computer-executable instructions; and 
one or more processors in communication with communication interface and the memory and configured to execute the computer-executable instructions to at least:
 determine a HARQ identifier of a transport block (TB) based on a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 

send, by the communication interface, the TB according to the HARQ ID to a network device,
  

Claim 14,	 The terminal of claim 13, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.
Claim 12,	 The terminal of claim 11, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.
Claim 15,	 The terminal of claim 13, wherein:  
the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp-  current_n)/T)] modulo B; 

wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_emp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 11,	A terminal comprising: 

         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 16,	 The terminal of claim 13, wherein: 
the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset; 

wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current-n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down, modulo represents modulo operation, and Hoffset represents a HARQ ID offset.

Claim 11,	A terminal comprising: 

         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 17,	 A network device, comprising: 
a communication interface; 
a memory configured to store computer-executable instructions; and 
one or more processors in communication with communication interface and the memory and configured to execute the computer-executable instructions to at least:
 determine a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 
receive, by the communication interface, the TB from a terminal on the non- dynamic resource according to the HARQ ID.  

Claim 16,	 A network device, comprising: 
a communication interface; 
a memory configured to store computer-executable instructions; and 
one or more processors in communication with communication interface and the memory and configured to execute the computer-executable instructions to at least:
 determine a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and 
receive, by the communication interface, the TB from a terminal on the non- dynamic resource according to the HARQ ID,  

Claim 18,	 The network device of claim 17, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.

Claim 17,	 The network device of claim 16, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.
Claim 19,	 The network device of claim 17, wherein: 
the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B; 

wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 16,	 A network device comprising: 
         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 

Claim 20,	 The network device of claim 17, wherein: 
        the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset; 

wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down, modulo represents modulo operation, and Hoffset represents a HARQ ID offset.  

Claim 16,	 A network device comprising: 
         wherein the HARQ ID satisfies a formula, HARQ Process ID = [floor((t_temp- current_n)/T)] modulo B+Hoffset, and 
       wherein the HARQ Process ID is the HARQ ID of the TB, t represents a time domain resource sequence number of the TB, T represents a time domain resource period of the non-dynamic resource, (t_temp – current_n) is the first time domain resource sequence number, t_temp is a parameter obtained by converting t based on a specific time unit, current_n represents a number of transmission times of the TB, B represents the number of HARQ processes corresponding to the TB, floor represents rounding down and modulo represents modulo operation. 




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG-RAN WG2 Meeting #99bis, Prague, Czech Republic, 9th-13th October 2017, R2-1711431, Revision of R2-1709264, Agenda item: 10.3.1.8, Source: Huawei, HiSilicon, Title: HARQ and Transmission for Type 1 Grant Free for Active UE, now onwards Document Huawei).

Regarding Claim 1,	 Document Huawei discloses a method for determining a hybrid automatic repeat request (HARQ) identifier, the method comprising: (Document Huawei, section 2.1 discloses about HARQ procedure, and section 2.2 discloses about HARQ ID determination)
determining, by a network device (Document Huawei, Fig. 1, gNB which is network device), a HARQ identifier (Document Huawei, section 2.2 discloses about HARQ ID determination) of a transport block (TB) (Document Huawei, section 2.2 discloses the HARQ ID of TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes (Document Huawei, section 2.1 discloses the HARQ process, page 3, line 18, “maximum configured HARQ process”), a time domain period (Document Huawei, Fig. 3, page 3, line 13, “k” represents the periodicity period) of a non-dynamic resource, or a HARQ identifier offset; and (Document Huawei, page 4, line 11, “An HARQ process ID offset be added to each resource configuration)
receiving, by the network device (Document Huawei, Fig. 1, gNB which is network device), the TB from a terminal (Document Huawei, Fig. 1, UE) on the non-dynamic resource according to the HARQ ID. (Document Huawei, section 2, HARQ ID)
 
Regarding Claim 2,	 Document Huawei discloses the method of claim 1, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB. (Document Huawei, section 2.1, section 2.2, Figs. 1 and 3, Proposal 2 and 3)
  
Regarding Claim 5,	 Document Huawei discloses the method of claim 1, wherein the method further comprises: configuring the number of HARQ processes and time domain resource period of the non- dynamic resource. (Document Huawei, section 2.1, HARQ process)

 Regarding Claim 6,	 Document Huawei discloses the method of claim 1, wherein the number of HARQ processes and time domain resource period of the non-dynamic resource are configured by RRC signaling. (Document Huawei, section 2.1, HARQ process, section 2.2, proposals 5 and 6, RRC)
 
Regarding Claim 7,	 Document Huawei discloses a method for determining a HARQ identifier, the method comprising: (Document Huawei, section 2.2, determination of HARQ ID)
determining, by a terminal on a non-dynamic resource, a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and (Document Huawei, section 2.1 HARQ process, and section 2.2, HARQ identifier)
sending, by the terminal, the TB according to the HARQ ID to a network device.  (Document Huawei, Fig. 1, UE, gNB which is a network device, section 2.2, HARQ identifier)
  
Regarding Claim 8,	 Document Huawei discloses the method of claim 7, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB. (Document Huawei, section 2.1, section 2.2, Figs. 1 and 3, Proposal 2 and 3)
 
Regarding Claim 11,	 Document Huawei discloses the method of claim 7, further comprising: obtaining the number of HARQ processes and time domain resource period of the non-dynamic resource configured by the network device.  (Document Huawei, section 2.1, HARQ process, Fig. 1, gNB which is network device)
  
Regarding Claim 12,	 Document Huawei discloses the method of claim 7, wherein the number of HARQ processes and time domain resource period of the non-dynamic resource are configured by RRC signaling.  (Document Huawei, section 2.1 HARQ process, section 2.2, proposals 5 and 6, RRC)
  
Regarding Claim 13,	 Document Huawei discloses a terminal, comprising: (Document Huawei, Fig. 1, UE)
a communication interface; (Document Huawei, communication interface is a common knowledge in the art)
a memory configured to store computer-executable instructions; and (Document Huawei, memory configured to store computer-executable instructions is a common knowledge in the art)
one or more processors in communication with communication interface and the memory and configured to execute the computer-executable instructions to at least:  (Document Huawei, Fig. 1, UE has one or more processors and memory, the processor or computer execute instructions)
 determine a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and (Document Huawei, section 2.1 HARQ process, section 2.2, HARQ identifier and transport block TB)
send, by the communication interface, the TB according to the HARQ ID to a network device.  (Document Huawei, section 2.2, HARQ ID and TB, Fig. 1, gNB is a network device)
  
Regarding Claim 14,	 Document Huawei discloses the terminal of claim 13, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB. (Document Huawei, section 2.1, section 2.2, Figs. 1 and 3, Proposal 2 and 3)
 
Regarding Claim 17,	 Document Huawei discloses a network device, comprising: (Document Huawei, Fig. 1, gNB which is network device)
a communication interface; (Document Huawei, communication interface is a common knowledge in the art)
a memory configured to store computer-executable instructions; and (Document Huawei, Fig. 1, gNB which is network device has a memory where computer-executable instructions are stored)
one or more processors in communication with communication interface and the memory and configured to execute the computer-executable instructions to at least:  (Document Huawei, Fig. 1, gNB which is network device has one or more processors and memory.  The instructions are executed by the processor or computer)
 determine a HARQ identifier of a transport block (TB) based on at least one of a first time domain resource sequence number of a current TB, a number of HARQ processes, a time domain period of a non-dynamic resource, or a HARQ identifier offset; and (Document Huawei, section 2.1 discloses HARQ process, section 2.2 discloses determination of a HARQ identifier (ID))
receive, by the communication interface, the TB from a terminal on the non- dynamic resource according to the HARQ ID.  (Document Huawei, Fig. 1, terminal which is UE, section 2.2 discloses HARQ identifier (ID) and transport block (TB))

Regarding Claim 18,	 Document Huawei discloses the network device of claim 17, wherein the first time domain resource sequence number of the TB is determined based on a time domain resource sequence number of the TB and a number of transmission times of the TB.  (Huawei, section 2.1, section 2.2, Figs. 1 and 3, Proposal 2 and 3)
  
Allowable Subject Matter
7.	Claims 3-4, 9-10, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463